Exhibit 10.1

 

 

INDEMNIFICATION AGREEMENT

dated as of [    ], 2008

between

Transocean Ltd., a Swiss corporation with its registered office in Zug

 

and

 

 

 

--------------------------------------------------------------------------------

Indemnification Agreement

2 | 17

 



 

TABLE OF CONTENTS

ARTICLE 1 Right to Indemnification

ARTICLE 2 Partial Indemnification

ARTICLE 3 Indemnification for Expenses as a Witness

ARTICLE 4 Advance of Expenses

ARTICLE 5 Procedure for Determination of Entitlement to Indemnification of
Losses or Advance of Expenses

ARTICLE 6 Presumptions and Effect of Certain Proceedings

ARTICLE 7 Remedies of the Indemnitee

ARTICLE 8 Non-exclusivity; Survival of Rights; Insurance; Subrogation

ARTICLE 9 Duration of Agreement

ARTICLE 10 Severability

ARTICLE 11 Exceptions to the Right of Indemnification of Losses or Advance of
Expenses

ARTICLE 12 Identical Counterparts

ARTICLE 13 Definitions

ARTICLE 14 Modification and Waiver

ARTICLE 15 Participation by the Company

ARTICLE 16 Notices

ARTICLE 17 Governing Law; Arbitration

 

 

 



 

--------------------------------------------------------------------------------

Indemnification Agreement

3 | 17

 



 

WHEREAS the Indemnitee has been [elected][appointed] to serve [on the Board of
Directors of the Company (the Board)][as an executive officer of the Company];

WHEREAS it is reasonable, prudent and necessary for the Company contractually to
obligate itself to indemnify persons serving [as members of the Board][as
executive officers of the Company] to the fullest extent permitted by applicable
law so that they will serve, or continue to serve, in such capacity free from
undue concern that they will not be so indemnified; and

WHEREAS the Indemnitee is willing to serve and continue to serve [on the Board]
[as an executive officer of the Company] on the condition that he be so
indemnified.

NOW, THEREFORE, the Company and the Indemnitee agree as follows:

ARTICLE 1

RIGHT TO INDEMNIFICATION

(a)       The Indemnitee shall be entitled to indemnification pursuant to this
Article 1 if, by reason of his Corporate Status (whether prior to, on or after
the date of this Agreement), he is, or is threatened to be made, party to or
participant in or otherwise is involved in any Proceeding, irrespective of
whether such Proceeding has been brought by or in the right of the Company or
otherwise. Pursuant to this Article 1, the Company shall indemnify and hold
harmless the Indemnitee from and against all Losses which he shall or may incur
or sustain in connection with such Proceeding by or by reason of any act done or
alleged to be done, concurred or alleged to be concurred in or omitted or
alleged to be omitted in or about the execution of his duty, or alleged duty, or
by reason of the fact that he is or was [a member of the Board][executive
officer of the Company, if he acted in good faith and reasonably believed he was
acting in the best interest of the Company, and in addition, with respect to any
criminal Proceeding, he had no reasonable cause to believe his conduct was
unlawful.

(b)       Notwithstanding the foregoing, the Company shall not indemnify the
Indemnitee in respect of any claim, issue or matter as to which the Indemnitee
shall have been adjudged in a final and non-appealable judgment or decree of a
court, arbitral tribunal or governmental or administrative authority of

 

--------------------------------------------------------------------------------

Indemnification Agreement

4 | 17

 



 

competent jurisdiction to have committed an intentional or grossly negligent
breach of his duties [as a member of the Board][as an executive officer] under
applicable law; provided, however, that to the extent applicable law changes
after the date of this Agreement so that the Company may, under such law, at the
applicable time, indemnify the Indemnitee to an extent greater than provided in
this Section 1(b) (as a result of the restrictions contained in this Section
1(b)), the Company shall indemnify the Indemnitee without regard to the
restrictions contained in this Section 1(b) to the fullest extent permitted
under applicable law at such time.

(c)       To the fullest extent permitted under applicable law, the Company
waives, and undertakes to cause its Subsidiaries to waive, any claims it may
have against the Indemnitee for loss, damage or costs howsoever caused to the
Company and/or any of its Subsidiaries by reason of his Corporate Status, unless
any such loss, damage or cost is attributable to conduct (including omissions)
constituting an intentional or grossly negligent breach of his duties as [a
member of the Board][executive officer of the Company] under applicable law;
provided, however, that to the extent applicable law changes after the date of
this Agreement so that the Company may, under such law, at the applicable time,
waive, or cause its Subsidiaries to waive, such claims against the Indemnitee to
an extent greater than provided in this Section 1(c) (as a result of the
restrictions contained in this Section 1(c)), the Company shall waive, or cause
its Subsidiaries to waive, such claims against the Indemnitee without regard to
the restrictions contained in this Section 1(c) to the fullest extent permitted
under applicable law at such time.

ARTICLE 2

PARTIAL INDEMNIFICATION

If the Indemnitee is not wholly successful in defense of any Proceeding but is
successful on the merits as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall, subject to the limitations set
forth in Article 1, indemnify the Indemnitee against all Losses actually and
reasonably incurred by him or on his behalf in connection with each such
successfully resolved claim, issue or matter. For purposes of this Article 2 and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

--------------------------------------------------------------------------------

Indemnification Agreement

5 | 17

 



 

ARTICLE 3

INDEMNIFICATION FOR EXPENSES AS A WITNESS

Notwithstanding any provisions herein to the contrary, to the extent that the
Indemnitee is, by reason of his Corporate Status, a witness in any Proceeding,
he shall be indemnified against all Expenses actually and reasonably incurred by
him or on his behalf in connection therewith.

ARTICLE 4

ADVANCE OF EXPENSES

(a)       Subject to Article 11 below, the Company shall advance all reasonable
Expenses incurred by or on behalf of the Indemnitee in connection with any
Proceeding within 30 (thirty)] calendar days after the receipt by the Company of
a statement or statements from the Indemnitee requesting such advance or
advances from time to time, whether prior to or after the final disposition of
such Proceeding; provided, however, that the persons making the determination of
the Indemnitee’s entitlement to indemnification of Losses or advance of Expenses
under Article 5 (the Reviewing Party) of this Agreement have not determined that
the Indemnitee would not be permitted to be indemnified under applicable law or
under the terms and conditions of this Agreement. Such statement or statements
shall reasonably evidence the Expenses incurred by or on behalf of the
Indemnitee and shall include or be preceded or accompanied by an undertaking by
or on behalf of the Indemnitee to repay any Expenses advanced if it shall
ultimately be determined that the Indemnitee is not entitled to be indemnified
against such Expenses.

(b)       The Company’s obligation to advance Expenses pursuant to Article 4(a)
shall be subject to the condition that, if, when and to the extent that the
Reviewing Party determines that the Indemnitee would not be permitted to be so
indemnified, the Company shall be entitled to be reimbursed by the Indemnitee
(who agrees to reimburse the Company) for all such amounts theretofore paid;
provided, however, that if the Indemnitee has commenced or thereafter commences
legal proceedings pursuant to Article 7 of this Agreement to secure a
determination that Indemnitee should be indemnified for Expenses under
applicable law and the terms of this Agreement, any determination made by the
Reviewing Party to the contrary shall not be binding and the Indemnitee shall
not be required to reimburse the Company for any Expenses advanced

 

--------------------------------------------------------------------------------

Indemnification Agreement

6 | 17

 



 

until a final arbitral determination is made with respect thereto. Any required
reimbursement of Expenses by the Indemnitee shall be made by the Indemnitee to
the Company within 30 (thirty) calendar days following the determination that
the Indemnitee would not be entitled to the advance of Expenses.

(c)       The Company shall not impose any different or additional conditions to
advancement of Expenses under this Article 4.

ARTICLE 5

PROCEDURE FOR DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION OF LOSSES OR
ADVANCE OF EXPENSES

(a)       To obtain indemnification of Losses and/or an advance of Expenses
under this Agreement, the Indemnitee shall submit to the Corporate Secretary of
the Company a written request, including such documentation and information as
is reasonably available to the Indemnitee and is reasonably necessary to
determine whether and to what extent the Indemnitee is entitled to such
indemnification or advance. The Corporate Secretary of the Company shall,
promptly upon receipt of such a request for such indemnification or advance,
advise the Board in writing that the Indemnitee has requested such
indemnification or advance.

(b)       Upon written request by the Indemnitee for indemnification or advance
pursuant to Article 5(a), a determination with respect to the Indemnitee’s
entitlement thereto shall be made in the specific case by:

(i)    The Board by a majority vote of the Disinterested Directors (as
hereinafter defined), even if less than a quorum; or

(ii)   If there are no Disinterested Directors, an Independent Counsel agreed
upon by the Board and the Indemnitee; or

(iii)  If there are no Disinterested Directors and the Board and the Indemnitee
fail to agree on a mutually acceptable Independent Counsel, either the Board or
the Indemnitee may request the International Chamber of Commerce (ICC) to
appoint an Independent Counsel in accordance with the provisions regarding the
appointment of experts contained in the ICC’s Rules for Expertise.

 

--------------------------------------------------------------------------------

Indemnification Agreement

7 | 17

 



 

(c)       If the Disinterested Directors or, as the case may be, the independent
counsel appointed in accordance with the above determine(s) that the Indemnitee
is entitled to indemnification of Losses and/or advance of Expenses, payment to
the Indemnitee shall be made within 10 (ten) calendar days after such
determination. The Indemnitee shall cooperate with the persons making such
determination with respect to the Indemnitee’s entitlement to indemnification
for Losses or advance of Expenses, including providing to such person(s) or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination.
Subject to the provisions of Article 7, any costs or expenses (including
reasonable attorneys’ fees and disbursements) incurred by the Indemnitee in so
cooperating with the person(s) making such determination shall be borne by the
Company, and the Company hereby agrees to indemnify and hold the Indemnitee
harmless from such costs and expenses. In the event the Indemnitee is determined
not entitled to indemnification, the Company shall give, or cause to be given
to, the Indemnitee written notice thereof specifying the reason therefor,
including any determination of fact or conclusion of law relied upon in reaching
such determination.

(d)       The Company shall pay any and all reasonable fees and expenses of
Independent Counsel incurred acting pursuant to this Article and in any
proceeding to which it is a party or witness in respect of its investigation and
written report and shall pay all reasonable fees and expenses incident to the
procedures in which such Independent Counsel was selected or appointed. No
Independent Counsel may serve if a timely objection has been made to his
selection until an arbitral tribunal has determined that such objection is
without a reasonable basis.

ARTICLE 6

PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS

(a)       In making a determination with respect to whether the Indemnitee is
entitled to indemnification of Losses or advance of Expenses hereunder, the
Reviewing Party making such determination shall presume that the Indemnitee is
entitled to such indemnification or advance under this Agreement if the
Indemnitee has submitted a request for such indemnification or advance in

 

--------------------------------------------------------------------------------

Indemnification Agreement

8 | 17

 



 

accordance with Article 5(a) of this Agreement, and the Company shall have the
burden of proof in seeking to overcome this presumption.

(b)       Subject to the terms of Article 1 above, the termination of any
Proceeding or of any claim, issue or matter therein, by judgment, award, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of the Indemnitee to indemnification of Losses or
advance of Expenses or create a presumption that the Indemnitee did not act in
good faith and in a manner he reasonably believed to be in the best interest of
the Company.

(c)       For purposes of any determination of entitlement to indemnification
and advance of Expenses, the Indemnitee shall be deemed to have acted in good
faith if the Indemnitee’s action is based on the records or books of account of
the Company, including financial statements, or on information supplied to the
Indemnitee by any of the other officers of the Company in the course of their
duties, or on the advice of legal or financial counsel for the Company or the
Board (or any committee thereof) or on information or records given or reports
made by an independent certified public accountant or by an appraiser or other
expert selected by the Company or the Board (or any committee thereof). The
provisions of this Article 6(c) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which the Indemnitee may be deemed or
found to have met the applicable standard of conduct set forth in this
Agreement. In addition, the knowledge and/or actions, or failure to act, of any
other director, trustee, partner, managing member, fiduciary, officer, agent or
employee of the Company shall not be imputed to the Indemnitee for purposes of
determining the right to indemnification of Expenses under this Agreement.
Whether or not the foregoing provisions of this Article 6(c) are satisfied, it
shall in any event be presumed that the Indemnitee has acted in good faith and
in a manner he reasonably believed to be in the best interests of the Company.
Anyone seeking to overcome this presumption shall have the burden of proof.

 

--------------------------------------------------------------------------------

Indemnification Agreement

9 | 17

 



 

ARTICLE 7

REMEDIES OF THE INDEMNITEE

(a)       In the event that (i) a determination is made pursuant to Article 5 of
this Agreement that the Indemnitee is not entitled to indemnification of Losses
or advance of Expenses under this Agreement, (ii) the advance of Expenses is not
timely made pursuant to Article 4 of this Agreement, or (iii) payment of
indemnification of Losses is not made within 30 (thirty) calendar days after a
determination has been made that the Indemnitee is entitled to such
indemnification, the Indemnitee shall be entitled to an adjudication of such
indemnification of Losses or advancement of Expenses by an arbitral tribunal
appointed in accordance with Article 18(b).

(b)       In the event that a determination is made pursuant to Article 5 of
this Agreement that the Indemnitee is not entitled to indemnification of Losses
or advance of Expenses, any arbitration commenced pursuant to this Article 7
shall not be prejudiced by reason of that adverse determination. In any arbitral
proceeding commenced pursuant to this Article 7, the Company shall have the
burden of proving that the Indemnitee is not entitled to indemnification of
Losses or advance of Expenses, as the case may be. If the Indemnitee commences a
arbitral proceeding pursuant to this Article 7, the Indemnitee shall not be
required to reimburse the Company for any advances pursuant to Article 4 unless
and until a final and non-appealable award or judgment of a competent arbitral
tribunal is rendered that the Indemnitee is not entitled to indemnification.

(c)       In the event that the Indemnitee, pursuant to this Article 7, seeks an
arbitral adjudication to enforce his rights under, or to recover damages for
breach of, this Agreement, the Indemnitee shall be entitled to recover from the
Company, and shall be indemnified by the Company against, any and all Expenses
actually and reasonably incurred by him in such arbitral adjudication; provided,
however, that if the arbitral tribunal confirms the decision that the Indemnitee
is not entitled to recover from the Company, then the Expenses incurred by the
Indemnitee in connection with the arbitral adjudication shall be borne by the
Indemnitee. If it shall be determined in such arbitral adjudication that
Indemnitee is entitled to receive part but not all of the indemnification or
advance of Expenses sought, the Expenses incurred by Indemnitee in connection
with such arbitral adjudication shall be appropriately prorated.

 

--------------------------------------------------------------------------------

Indemnification Agreement

10 | 17

 



 

ARTICLE 8

NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; SUBROGATION

(a)       The rights of indemnification of Losses and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which the Indemnitee may at any time be entitled under
applicable law, the Articles of Association of the Company, any agreement, a
vote of shareholders of the Company or a resolution of directors of the Company,
or otherwise.

(b)       To the extent that the Company maintains an insurance policy or
policies (including through self insurance arrangements) providing liability
insurance for directors or officers of the Company or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which such person serves at the request of the Company, the Indemnitee shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any such director or officer under
such policy or policies.

(c)       In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(d)       The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
the Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

ARTICLE 9

DURATION OF AGREEMENT

This Agreement shall continue for so long as the Indemnitee may have any
liability or potential liability by virtue of serving as [a director][an
executive officer] of the Company, including, without limitation, the final
termination of all pending Proceedings in respect of which the Indemnitee is
granted rights of indemnification of Losses or advance of Expenses hereunder and
of any

 

--------------------------------------------------------------------------------

Indemnification Agreement

11 | 17

 



 

Proceeding commenced by the Indemnitee pursuant to Article 7 of this Agreement
relating thereto and shall continue regardless of any change in the Corporate
Status of an Indemnitee. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), assigns, spouses, heirs, executors, administrators and personal
and legal representatives.

ARTICLE 10

SEVERABILITY

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any Article of this Agreement containing any
such provision held to be invalid, illegal or unenforceable) shall not in any
way be affected or impaired thereby; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Article of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or enforceable) shall be construed so as to give effect to the
intent manifested by the provision held invalid, illegal or unenforceable.

ARTICLE 11

EXCEPTIONS TO THE RIGHT OF INDEMNIFICATION OF LOSSES OR ADVANCE OF EXPENSES

Any other provisions in this Agreement notwithstanding, the Company shall not be
obligated pursuant to the terms of this Agreement:

(a)       To indemnify or advance Expenses to the Indemnitee with respect to
Proceedings or claims initiated or brought voluntarily by the Indemnitee and not
by way of defense, except with respect to Proceedings brought to establish or
enforce a right to indemnification under this Agreement or

 

--------------------------------------------------------------------------------

Indemnification Agreement

12 | 17

 



 

any other statute or law, but such indemnification or advancement of Expenses
may be provided by the Company in specific cases if the Board of Directors finds
it to be appropriate;

(b)       To indemnify the Indemnitee for any Expenses incurred by the
Indemnitee with respect to any Proceeding instituted by the Indemnitee to
enforce or interpret this Agreement, if an arbitral tribunal determines that any
of the material assertions made by the Indemnitee in such Proceeding was not
made in good faith or was frivolous; or

(c)       To indemnify the Indemnitee on account of any Proceeding with respect
to (i) remuneration paid to the Indemnitee if it is determined by judgment or
other adjudication that such remuneration was in violation of law, (ii) which
judgment is rendered against the Indemnitee for an accounting of profits made
from the purchase or sale by the Indemnitee of securities of the Company
pursuant to the provisions of Section 16(b) of the Securities Exchange Act of
1934, as amended, or similar provisions of any federal, state or local statute,
or (iii) which it is determined by judgment or other adjudication that the
Indemnitee’s conduct was knowingly fraudulent or dishonest.

ARTICLE 12

IDENTICAL COUNTERPARTS

This Agreement may be executed in one or more counterparts (whether by original,
photocopy or facsimile signature), each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same Agreement.

ARTICLE 13

DEFINITIONS

For purposes of this Agreement:

(a)       Business Association means a general or limited partnership, a
corporation, a business trust, a limited liability company, a trust, an
unincorporated organization doing business, a government or any department or
agency thereof, a joint venture, alliance or any other person or entity doing
business.

 

--------------------------------------------------------------------------------

Indemnification Agreement

13 | 17

 



 

(b)       Company means Transocean Ltd., a corporation (Aktiengesellschaft)
organized under the laws of Switzerland.

(c)       Control shall be deemed to exist if the Company (either alone or with
one of its Subsidiaries) owns more than half of the voting rights or equity
capital of a Business Association, or is otherwise able to exercise a
controlling influence over another person or Business Association.

(d)       Corporate Status describes the status of a person who is or was [a
director] [an executive officer] of the Company or a director, executive
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise that he is or was serving at the request of the
Company.

(e)       Disinterested Director means a director of the Company who is not and
was not a party to, or otherwise involved in, the Proceeding for which
indemnification of Losses or advance of Expenses is sought by the Indemnitee.

(f)        Expenses shall include all reasonable attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs and printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness in a
Proceeding.

>   (g)        ICC has the meaning set forth in Article 5(b)(iii).

>   (h)       Indemnitee means the individual person identified on the cover
> page to this Agreement.

(i)        Independent Counsel means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the five years previous to his selection or appointment has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.

(j)        Loss(es) shall include all losses, damages, liabilities (including
monetary judgments, fines, penalties, amounts paid in settlement) and Expenses
arising out of or relating to a Proceeding.

 

--------------------------------------------------------------------------------

Indemnification Agreement

14 | 17

 



 

(k)       Proceeding includes any threatened, pending or completed action, suit,
claim, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, including appeals and petitions therefrom,
except for one initiated by the Indemnitee pursuant to Article 7 to enforce his
rights under this Agreement.

>    (l)       Reviewing Party has the meaning set forth in Article 4(a).

>   (m)      Subsidiary means any Business Association which is Controlled by
> the Company.

ARTICLE 14

MODIFICATION AND WAIVER

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both of the parties hereto. Unless otherwise
expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

ARTICLE 15

PARTICIPATION BY THE COMPANY

(a)       The Indemnitee agrees promptly to notify the Company in writing upon
being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter which may be
subject to indemnification or advancement of Expenses covered hereunder;
provided, however, that it shall be agreed and understood that any failure or
delay in notifying the Company will not relieve the Company of the obligation to
indemnify the Indemnitee under this Agreement.

(b)       Notwithstanding any other provision of this Agreement, with respect to
any such Proceeding as to which the Indemnitee notifies the Company of:

 

--------------------------------------------------------------------------------

Indemnification Agreement

15 | 17

 



 

(i)    The Company will be entitled to participate therein at its own expense;
and

(ii)   Except as otherwise provided in this Article 16(b), the Company, jointly
with any other indemnifying party similarly notified, shall be entitled to
assume the defense thereof, with counsel reasonably satisfactory to the
Indemnitee. After notice from the Company to the Indemnitee of its election so
to assume the defense thereof, the Company shall not be liable to the Indemnitee
under this Agreement for any Expenses subsequently incurred by the Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. The Indemnitee shall have the right to employ
its own counsel in such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of the Indemnitee unless (x) the employment of counsel
by the Indemnitee has been authorized in writing by the Company, (y) the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and the Indemnitee in the conduct of the defense of
such action or (z) the Company shall not in fact have employed counsel to assume
the defense of the action, in each of which cases the fees and expenses of the
Indemnitee’s counsel shall be at the expense of the Company. The Company shall
not be entitled to assume the defense of any Proceeding brought by or on behalf
of the Company or as to which the Indemnitee shall have made the conclusion
provided for in (y) above.

(c)       The Company shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent. The Company shall not settle any Proceeding in any manner
that would impose any penalty or limitation on or disclosure obligation with
respect to the Indemnitee without such Indemnitee’s written consent. Neither the
Company nor the Indemnitee will unreasonably withhold its consent to any
proposed settlement.

(d)       Irrespective of which party to this agreement participates in a
Proceeding, both the Company and the Indemnitee undertake to cooperate and to
provide each other with all information reasonably necessary in order to defend
any claims against the Indemnitee.

 

--------------------------------------------------------------------------------

Indemnification Agreement

16 | 17

 



 

ARTICLE 16

NOTICES

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (a) delivered by hand and
received for by the party to whom said notice or other communication shall have
been directed, or (b) mailed by registered mail with postage prepaid, on the
third business day after the date on which it is so mailed: (i) if to the
Company:     ; and (ii) if to any other party hereto, including the Indemnitee,
to the address of such party set forth on the signature page hereof; or to such
other address as may have been furnished by any party to the other(s), in
accordance with this Article 17.

ARTICLE 17

GOVERNING LAW; ARBITRATION

(a)       The Parties agree that this Agreement shall be governed by, and
construed in accordance with, the substantive laws of Switzerland.

(b)       Any dispute, controversy or claim arising out of, in connection with
or relating to this Agreement, or the breach thereof, shall be settled, to the
exclusion of the ordinary courts, by arbitration administered by the Swiss
Chamber of Commerce in accordance with the Swiss Rules of International
Arbitration in force on the date when the notice of arbitration is submitted in
accordance with the aforementioned Rules. The number of arbitrators shall be
three. The seat of the arbitration shall be New York City, New York, United
States of America. The arbitral proceedings shall be conducted in the English
language.

 

--------------------------------------------------------------------------------

Indemnification Agreement

17 | 17

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

 